Citation Nr: 1454251	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for kidney cancer.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975 and from December 1977 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Prostate and kidney cancers were not affirmatively shown to have had onset during service; prostate and kidney cancers were not manifested to a compensable degree within one year from the date of separation from service; and prostate and kidney cancers first shown after service, are unrelated to an injury, disease, or event, including exposure to formaldehyde and benzene, in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for kidney cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A standard February 2010 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in July 2014 pursuant to the Board's May 2014 remand.  In a September 2014 statement, the Veteran asserted that the VA examiner did not properly inspect his hands, which he believes would have revealed evidence of in-service benzene exposure.  This contention is moot because, as discussed below, the Board finds that the Veteran's military occupational specialty was consistent with benzene exposure and the examiner acknowledged exposure as well.   

The Board finds that the July 2014 opinion is adequate in order to evaluate the Veteran's claims as it was provided by an the Chief of Special Examinations, El Paso VA Medical Center, and based on a thorough review of the claims file, interview with the Veteran, physical examination, and medical research.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

The Veteran seeks service connection for prostate cancer and kidney cancer, which he believes are related to chemical exposure, namely formaldehyde and benzene, as a Graves Registration Specialist and Printing and Binding Specialist during active military service.

The Board finds that formaldehyde and benzene exposure is consistent the Veteran's military occupational specialties.

Kidney cancer was diagnosed in 2009.  Prostate cancer was diagnosed in 2010.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

For chronic diseases, such as malignant tumors, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As there is no lay or medical evidence that prostate or kidney cancers were noted or identified during service or within a year of service, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

Nonetheless, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In-service incurrence of prostate cancer, but not kidney cancer, may be presumed on the basis of herbicide exposure (such as Agent Orange) for veterans with qualifying service in the Republic of Vietnam between January 1962 and May 1975, or in or near the Korean Demilitarized Zone (DMZ) between April 1968 and August 1971.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a); 3.309(e).

As the Veteran did not serve in the Republic of Vietnam and served in the Korean DMZ after August 1971, in-service incurrence is not presumed on the basis of Agent Orange exposure.  

Direct service connection, however, may still be warranted.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Whether the Veteran's cancers are related to his military service is a complex medical question in this case and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.") (emphasis added).

In January 2014, the Veteran submitted medical literature suggesting that formaldehyde and benzene exposure can cause cancer.  Partly on this basis, the Board requested a VA examination and medical opinion in connection with the claims.

In July 2014, a VA medical examiner opined that it is less likely than not (less than 50 percent probability) that prostate and kidney cancers were incurred in or caused by in-service formaldehyde and benzene exposure.

As to the Veteran's kidney cancer, the rationale was that according to Up-to-date, the known risk factors for kidney cancer due to environmental exposure are smoking and exposure to cadmium, asbestos, and trichloroethylene.  According to Harrison's Principles of Internal Medicine, smoking has the strongest association with kidney cancer.  Review of the Veteran's medical records shows he has a significant smoking history.  The examiner reviewed the medical literature that the Veteran submitted.  The examiner found that as the medical literature was based on a study of seven patients, it lacked sufficient statistical power from which valid conclusions can be drawn.  The examiner conducted an independent search for medical literature to support the Veteran's claim, but she was unable to find medical studies involving a larger population that show a strong link between kidney cancer and exposure to formaldehyde and/or benzene.

As to the Veteran's prostate cancer, the rationale was that according to Up-to-date, known risk factors for prostate cancer due to environmental exposure are exposure to environmental carcinogens such as Agent Orange, chlordecone, and Bisphenol A.  Formaldehyde and benzene are not on the list.  Review of the Veteran's medical records showed no history of exposure to Agent Orange, chlordecone, or Bisphenol A.  Other risk factors include age, African-American ethnicity, alcoholism, and smoking.  The risk of prostate cancer in the Veteran's age group is 5-46%.  The examiner was unable to find medical studies involving large population that show a strong link between prostate cancer and exposure to formaldehyde and/or benzene.

The Board has considered the medical literature submitted by the Veteran, but finds that it is of limited probative value.  The subject of the studies is sufficiently similar to raise the possibility of a link between in-service exposures and the current disabilities.  However, while the studies identify formaldehyde and benzene as carcinogens, they do not address whether the level or nature of the Veteran's exposure is sufficient to cause prostate or kidney cancer over 20 years later.  To that end, the Veteran's medical literature is too general and inconclusive.  As such, the medical literature raises only a speculative possibility of such a link.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that medical treatise evidence that is "too general and inconclusive" to make more than a speculative link between the condition and active service is insufficient as to plausibility of the claim; however, medical treatise evidence combined with the opinion of a medical professional could provide the necessary support).

The VA medical opinion constitutes competent and persuasive medical evidence with respect to any nexus between prostate and kidney cancers and service, which opposes rather than supports the claims.  The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

The VA medical opinion is more probative than the medical literature that the Veteran submitted because it was a product of consideration of the Veteran's relevant history and medical literature.  Moreover, the VA medical opinion included a rationale specific to the Veteran.  Accordingly, the evidence does not show that a nexus is as least as likely as not.

Therefore, in consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the claims of service connection for 

prostate and kidney cancers; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for prostate cancer is denied.

Service connection for kidney cancer is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


